DISMISS and Opinion Filed November 18, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00541-CV

                 MOUNTAIN RESERVOIR CORP., Appellant
                               V.
                     LUIZ VALDETARO, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-02555-D

                        MEMORANDUM OPINION
              Before Justices Molberg, Partida-Kipness, and Carlyle
                       Opinion by Justice Partida-Kipness
      By motion filed October 28, 2022, appellant seeks to have the appeal

dismissed with each party bearing its own costs of the appeal. We grant the motion

to the extent we dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE
220541F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

MOUNTAIN RESERVOIR CORP.,                   On Appeal from the County Court at
Appellant                                   Law No. 4, Dallas County, Texas
                                            Trial Court Cause No. CC-21-02555-
No. 05-22-00541-CV         V.               D.
                                            Opinion delivered by Justice Partida-
LUIZ VALDETARO, Appellee                    Kipness, Justices Molberg and
                                            Carlyle participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee Luiz Valdetaro recover his costs, if any, of this
appeal from appellant Mountain Reservoir Corp.


Judgment entered this 18th day of November 2022.




                                      –2–